721 N.W.2d 185 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Duane Allen MILLS, Defendant-Appellant.
Docket No. 130979. COA No. 258071.
Supreme Court of Michigan.
September 26, 2006.
On order of the Court, the motion to add issue is GRANTED. The application for leave to appeal the March 2, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED.